 



EXHIBIT 10.22

EMPLOYMENT AGREEMENT

     This EMPLOYMENT AGREEMENT, dated as of December 6, 2001, is made by and
between JAMES H. MILLER (the “Executive”) and MERIDIAN MEDICAL TECHNOLOGIES,
INC. (the “Company”), a Delaware corporation.

RECITALS

     WHEREAS, the Executive and the Company have previously entered into an
employment agreement, dated November 20, 1996 (the “Former Agreement”); and

     WHEREAS, the Board of Directors of the Company (“Board of Directors”) has
determined that it is in the best interest of the Company’s shareholders that
appropriate steps should be taken to reinforce and encourage the continued
dedication of the Executive to the Executive’s assigned duties; and

     WHEREAS, in order to induce the Executive to remain in the employ of the
Company and to induce the Executive to give the Executive’s continued attention
and dedication to the Executive’s assigned duties, the Company desires to enter
into, and the Executive wishes to accept, this Employment Agreement in
substitution for the Former Agreement;

     NOW, THEREFORE, in consideration of the mutual covenants herein contained
and other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, and intending to be legally bound hereby, the Company
and the Executive do hereby agree as follows:

ARTICLE 1.
DEFINITIONS

     Whenever the following terms are used below in this Employment Agreement,
they shall have the meaning specified below, and no other, unless the context
clearly indicates to the contrary. The masculine pronoun shall include the
feminine and neuter, and the singular the plural, where the context so
indicates.

      1.1   Annual Bonus. “Annual Bonus” shall mean the greater of (a) the
annual bonus paid or payable by the Company to the Executive for the fiscal year
immediately preceding the Date of Termination and (b) the average of the annual
bonuses paid or payable to the Executive for the three (3) fiscal years
immediately preceding the fiscal year in which the Date of Termination falls.
  1.2   Board of Directors. “Board of Directors” shall have the meaning provided
in the second recital of this Agreement.
 

 



--------------------------------------------------------------------------------



 

      1.3   Cause. “Cause” shall mean termination of employment with the Company
because of (i) the Executive’s failure or refusal to substantially perform the
duties reasonably required of the Executive by the Company (other than by reason
of disability), after reasonable demand for substantial performance is delivered
by the Company specifically identifying the manner in which the Company believes
the Executive has not performed his duties; (ii) the commission by the Executive
of a felony or the perpetration by the Executive of a dishonest act against or
breach of fiduciary duty toward the Company; or (iii) any willful act or
omission by the Executive which is injurious in any material respect to the
financial condition or business reputation of the Company. For purposes of this
Section 1.3, no act, or failure to act, on the Executive’s part shall be
considered “willful” unless done, or omitted to be done, by him not in good
faith and without reasonable belief that his act or omission was in the best
interests of the Company.
  1.4   Code. “Code” shall mean the Internal Revenue Code of 1986, as amended.
  1.5   Company. “Company” shall mean Meridian Medical Technologies, Inc., a
Delaware corporation, its subsidiaries and affiliates, and any successor to its
business, whether direct or indirect, by purchase or securities, merger,
consolidation, purchase of all or substantially all of the Company’s assets or
otherwise.
  1.6   Date of Termination. “Date of Termination” shall mean (i) in the case of
the Executive’s termination of employment by the Company for Disability, thirty
days after Notice of Termination is given, provided that the Executive shall not
have returned to the performance of the Executive’s assigned duties on a
full-time basis during such thirty day period; (ii) in the case of termination
of the Executive’s employment by the Company for Cause, the date of actual
termination; or (iii) in the case of termination of the Executive’s employment
by the Executive for Good Reason or termination for any other reason, the date
specified in the Notice of Termination, which date shall not be less than thirty
days after the date such Notice of Termination is given.
  1.7   Disability. “Disability” shall mean a disability that results in the
Executive’s entitlement, for the duration of his disability, to payments under
the Company’s long-term disability plan or policy in effect immediately before
the Executive’s termination of employment hereunder.
  1.8   Executive. “Executive” shall have the meaning provided in the first
paragraph of this Agreement.
  1.9   Good Reason. “Good Reason” shall mean the occurrence of any of the
following events without the Executive’s express written consent:
 

-2-



--------------------------------------------------------------------------------



 





  (a)   the assignment to the Executive of duties inconsistent with the position
and status of the Chairman of the Board, President and Chief Executive Officer
of the Company, or a substantial alteration in the nature, status or prestige of
the Executive’s responsibilities as Chairman of the Board, President and Chief
Executive Officer of the Company from those in effect at the date hereof,
excluding for these purposes an isolated, insubstantial and inadvertent action
not taken in bad faith that is remedied by the Company promptly after receipt of
notice thereof given by the Executive;     (b)   a reduction by the Company in
the Executive’s pay grade or base salary as in effect at the date hereof or as
the same may be increased from time to time during the term of this Agreement or
the Company’s failure to increase (within 12 months of the Executive’s last
increase in base salary) the Executive’s base salary in an amount which at least
equals, on a percentage basis, the average percentage increase in base salary
for the Company’s executive officers (within the meaning of Rule 3b-7,
promulgated under the Securities Exchange Act of 1934, as amended) in the
preceding 12 months;     (c)   an involuntary relocation of the Executive from
the location contemplated in Article 3 hereof or the breach by the Company of
any other provision of this Agreement (other than an immaterial breach that is
promptly corrected after notice by the Executive to the Company); or     (d)  
any purported termination of the employment of the Executive by the Company
which is not effected according to the requirements of a Notice of Termination
as defined in Section 1.10 hereof.

      1.10   Notice of Termination. “Notice of Termination” shall mean a notice,
in writing, to the Executive from the Company or to the Company from the
Executive, which indicates the specific termination provision enumerated in this
Agreement relied upon, and which sets forth in reasonable detail the facts and
circumstances alleged to provide a basis for termination of the Executive’s
employment by the Company or by the Executive. Such notice must be communicated
to the Executive in accordance with Section 7.3 hereof.   1.11   Tax Counsel.
“Tax Counsel” shall mean legal counsel, selected by Ernst & Young LLP (or an
independent certified public accounting firm that is duly selected by the Board
of Directors), and acceptable to the Executive and the Company, for the purpose
of rendering legal advice and services on tax issues arising under this
Agreement.

-3-



--------------------------------------------------------------------------------



 



ARTICLE 2.
TERM

     This Agreement shall be effective commencing on the date hereof and shall
continue in effect through the third anniversary of the date hereof; provided,
however, that commencing on the first anniversary of the date hereof and on each
annual anniversary of the date hereof thereafter, the term of this Agreement
shall automatically be extended for one additional year unless no later than
90 days before such anniversary, the Company shall have given the Executive
notice that it does not desire to extend the term of this Agreement. Notice by
the Company pursuant to this Article 2 that it does not wish to extend the term
of this Agreement shall not constitute a Notice of Termination and shall not
constitute Good Reason for the Executive to terminate his employment with the
Company.

ARTICLE 3.
EMPLOYMENT

     The Company agrees to employ the Executive and the Executive agrees to
continue to serve the Company on the terms and conditions set forth herein.
Except as may otherwise be agreed upon between the Company and the Executive,
the Executive shall serve the Company as President and Chief Executive Officer
of the Company. At all times, the Executive shall report directly to the Board
of Directors of the Company. The Executive shall devote substantially all of his
working time and efforts to the business and affairs of the Company, except for
reasonable time spent for service on the boards of directors of other
corporations, vacations and civic and charitable activities, and shall continue
to represent the Company within its industry. The Executive shall, except as the
Executive may otherwise agree, perform his principal activities at the executive
offices of the Company located in the Baltimore-Washington corridor subject to
required travel on the Company’s business.

ARTICLE 4.
BENEFITS AND COMPENSATION

      4.1   Base Salary. During the term of his employment hereunder, the
Company shall pay to the Executive, in approximately equal installments not less
often than twice per month, a base salary of not less than $420,000 per year, as
the same may from time to time be increased.
  4.2   Eligibility for Bonuses. Each year during the term of the Executive’s
employment hereunder, the Executive shall be eligible to receive an annual
bonus, the amount and payment of which shall be determined by the Board of
Directors in its reasonable discretion.
  4.3   Benefit Plans and Arrangements. The Executive shall be entitled to
participate in the Company’s employee benefit plans and arrangements in effect
during the term of his employment hereunder: provided that the benefits and
rights provided to the Executive under such plans and

-4-



--------------------------------------------------------------------------------



 

          arrangements shall be not less favorable than the benefits and rights
provided to the Executive under the Company’s plans and arrangements applicable
to the Executive as of the date hereof.
    4.4   Perquisites. During the term of his employment hereunder, the
Executive shall be entitled to receive fringe benefits ordinarily and
customarily provided by the Company. The fringe benefits to which the Executive
is entitled under this Section 4.4 shall not be less favorable than those to
which the Executive is entitled as of the date hereof.
    4.5   Expenses. The Company shall promptly reimburse the Executive for all
reasonable travel and other business-related expenses related to the Company’s
business actually paid or incurred by him in the performance of his services
under this Agreement.
 

ARTICLE 5.
TERMINATION

      5.1   Death. The Executive’s employment hereunder shall terminate upon his
death.
    5.2   Disability. During any period within the term of this Agreement that
the Executive is or becomes incapacitated due to physical or mental illness, the
Executive shall continue to receive the Executive’s full base compensation and
other benefits at the rate then in effect until the Executive’s employment is
terminated. After termination for Disability, benefits accruing to the Executive
shall be determined in accordance with the Company’s disability policy as then
in effect.
    5.3   Cause. The Company may terminate the Executive’s employment hereunder
for Cause. In the event that the Executive’s employment with the Company is
terminated for Cause, the Executive shall receive the Executive’s full base
compensation as earned through the Date of Termination at the rate in effect at
the time Notice of Termination is given. Following payment of said amount and
without impairing the Executive’s rights under benefit plans and arrangements
and the Company’s policies and procedures, the Company shall have no further
obligations to the Executive under this Agreement.
    5.4   Termination for Reason other than Death, Disability or Cause. In the
event that the employment of the Executive shall be terminated during the term
of this Agreement (i) by the Company for any reason other than for Cause or
Disability or (ii) by the Executive for Good Reason, then:
 

-5-



--------------------------------------------------------------------------------



 





  (a)   unless the Executive shall elect instead to receive the benefits
available under the Company’s severance policy, the Executive shall be entitled
to receive from the Company:  

  (i)   the Executive’s full base compensation as earned through the Date of
Termination at the rate in effect at the time Notice of Termination is given;  
  (ii)   any bonus to which the Executive has become entitled but which has not
yet been paid to the Executive;     (iii)   for a 36-month period after such
termination, life, disability, accident and health insurance coverage (under the
Company’s plans and policies) that are substantially the same as that which the
Executive received immediately prior to the Notice of Termination, provided that
if any such benefits enumerated above cannot be provided to the Executive or his
dependents, beneficiaries or estate under any of the Company’s plans, the
Company shall cause the Executive to receive such benefits under alternative
plans or arrangements that provide such coverage on substantially the same terms
and at a cost to the Executive that is not greater than that incurred by the
Executive (determined on an after-tax basis) immediately prior to the Notice of
Termination;     (iv)   a lump sum cash payment equal to the product of
(A) three (3), and (B) the Executive’s combined base compensation for the
twelve-month period immediately preceding the Notice of Termination;     (v)   a
lump sum cash payment equal to the Executive’s Annual Bonus; and     (vi)   a
lump sum cash payment equal to the product of (A) the Executive’s Annual Bonus
and (B) a fraction, the numerator of which is the number of days in the
then-current fiscal year through the Date of Termination and the denominator of
which is 365;  

  (b)   all options to purchase securities of the Company then held by the
Executive shall be immediately exercisable, without regard to whether such
options are exercisable at such time pursuant to the terms of the documents
under which such options were granted; and     (c)   any securities of the
Company then held by the Executive that are subject to any restriction on
transfer, other than restrictions

-6-



--------------------------------------------------------------------------------



 





      imposed only by federal or state securities laws, shall lapse and be of no
further force and effect with the result that the Executive shall be permitted
to sell, transfer or otherwise dispose of such securities without regard to any
such restrictions.

      5.5   Tax Gross-Up of Benefit Payments.



  (a)   In the event that (i) the Executive becomes entitled to any benefits or
payments in connection with a change in the ownership or effective control of
the Company or a change in the ownership of a substantial portion of the assets
of the Company (within the meaning of Section 280G of the Code and the
regulations promulgated thereunder) or the termination of the Executive’s
employment, whether pursuant to the terms of this Agreement or otherwise
(collectively, the “Total Benefits”), and (ii) any of the Total Benefits will be
subject to the excise tax imposed under Section 4999 of the Code (the “Excise
Tax”), the Company shall pay to the Executive an additional amount (the
“Gross-Up Payment”) such that the net amount retained by the Executive from the
Gross-Up Payment, after deduction of any federal, state and local income taxes,
Excise Tax, and FICA and Medicare withholding taxes upon the Gross-Up Payment,
shall be equal to the Excise Tax on the Total Benefits. For purposes of
determining the amount of such Excise Tax, the amount of the Total Benefits that
shall be treated as subject to the Excise Tax shall be equal to (i) the Total
Benefits, minus (ii) the amount of such Total Benefits that, in the opinion of
Tax Counsel, are not excess parachute payments (within the meaning of
Section 280G(b)(1) of the Code).     (b)   For purposes of this Section 5.5, the
Executive shall be deemed to pay federal income taxes at the highest marginal
rate of federal income taxation in the calendar year in which the Excise Tax is
(or would be) payable and state and local income taxes at the highest marginal
rate of taxation in the state and locality of the Executive’s residence on the
Date of Termination, net of the reduction in federal income taxes which could be
obtained from deduction of such state and local taxes (calculated by assuming
that any reduction under Section 68 of the Code in the amount of itemized
deductions allowable to the Executive applies first to reduce the amount of such
state and local income taxes that would otherwise be deductible by the
Executive). Except as otherwise provided herein, all determinations required to
be made under this Section 5.5 shall be made by Tax Counsel, which
determinations shall be conclusive and binding on the Executive and the Company
absent manifest error.

-7-



--------------------------------------------------------------------------------



 





  (c)   In the event that the Excise Tax on the Total Benefits is subsequently
determined to be less than the amount taken into account hereunder at the time
of termination of the Executive’s employment, the Executive shall repay to the
Company, at the time that the amount of such reduction in Excise Tax is finally
determined, the portion of the Gross-Up Payment attributable to such reduction
(plus that portion of the Gross-Up Payment attributable to the Excise Tax,
federal, state and local income taxes and FICA and Medicare withholding taxes
imposed on the Gross-Up Payment being repaid by the Executive to the extent that
such repayment results in a reduction in any such taxes and/or a federal, state
or local income tax deduction) plus interest (at the rate applicable under
Section 1274 of the Code) on the amount of such repayment for the period that
the portion of the Gross-Up Payment being repaid was held by the Executive. In
the event that the Excise Tax on the Total Benefits is determined to exceed the
amount taken into account hereunder at the time of the termination of the
Executive’s employment (including by reason of any payment the existence or
amount of which cannot be determined at the time of the Gross-Up Payment), the
Company shall make an additional Gross-Up Payment (which shall be calculated by
Tax Counsel in the same manner and using the same assumptions as set forth in
Sections 5.5(a) and 5.5(b) hereof) to the Executive in respect of such excess
(plus any interest, penalties or additions payable by the Executive with respect
to such excess to the Internal Revenue Service or any other federal, state,
local or foreign taxing authority) at the time that the amount of such excess is
finally determined.

      5.6   Legal Fees and Expenses. Provided that the Executive is the
prevailing party, the Company shall pay to the Executive all reasonable legal
fees and expenses incurred by the Executive as a result of a dispute regarding
the application of any provision of this Agreement, including all such fees and
expenses, if any, incurred (a) in seeking to obtain or enforce any right or
benefit provided by the Agreement or (b) in connection with any tax audit or
proceeding to the extent attributable to the application of Section 4999 of the
Code to any of the Total Benefits. Such payments shall be made within five
(5) business days after delivery of the Executive’s respective written requests
for payment accompanied with such evidence of fees and expenses incurred as the
Company reasonably may require.
  5.7   No Mitigation. The Executive shall not be required to mitigate the
amount of any payment provided for in this Agreement by seeking other employment
or otherwise, nor shall the amount of any payment provided for in this Agreement
be reduced or offset by any compensation earned by the Executive as a result of
employment by another employer or by
 

-8-



--------------------------------------------------------------------------------



 

          retirement benefits after the Date of Termination or otherwise.
Benefits payable pursuant to Section 5.4(a)(iii) of this Agreement shall cease
to the extent that the Executive is entitled to receive such benefits pursuant
to the benefit plans of another employer of the Executive.
 

ARTICLE 6.
NON-COMPETITION; NON-DISCLOSURE

      6.1   The Executive agrees that, while he is employed by the Company and
for the one (1) year period thereafter, he will not directly or indirectly
engage or participate in, as an owner, partner, shareholder, officer, employee,
director, agent or consultant, any business that directly or indirectly competes
with the Company or any of its subsidiaries or affiliates, and, further, that he
will not make any investments in any business that competes with the Company.
The Executive further agrees that he will not at any time, except in the
performance of his duties for the Company, directly or indirectly disclose any
trade secret or confidential information that he learns by reason of his
association with the Company. The Executive acknowledges that all business
records, papers, documents and other matters created, collected or made by him
in the performance of his service for the Company shall remain the exclusive
property of the Company. The agreements and acknowledgements in this paragraph
are in addition to those contained in the Employment Agreement incorporated by
reference in Section 6.2.
  6.2   The Executive ratifies and confirms the terms and obligations of the
Employment Agreement executed between the Company and the Executive on July 13,
1989, containing a covenant not to compete and provisions on nondisclosure of
information, new inventions, delivery of documents, and remedies. That
Employment Agreement, and any successor agreement to that Agreement, is hereby
incorporated by reference into this Agreement.
 

ARTICLE 7.
MISCELLANEOUS

      7.1   Successors; Binding Agreement. The Company will require any
successor (whether direct or indirect, by purchase, merger, consolidation or
otherwise) to all or substantially all of the business and/or assets of the
Company to expressly assume and agree to perform this Agreement in the same
manner and to the same extent that the Company would be required to perform it
if no such succession had taken place. The failure of the Company to obtain such
assumption agreement prior to the effectiveness of any such succession shall be
a breach of this Agreement and shall entitle the Executive to compensation from
the Company in the same amount and on the same terms as the Executive would be
entitled to hereunder if the Executive had terminated the Executive’s employment
for
 

-9-



--------------------------------------------------------------------------------



 

          Good Reason, except that for purposes of implementing the foregoing,
the date on which any such succession becomes effective shall be deemed the Date
of Termination.
  7.2   Successors and Assigns. This Agreement shall inure to the benefit of,
and be enforceable by, the personal heirs, distributed, devisees and legatees of
the Executive.
  7.3   Notice. Any notice and all communications by either party to the other
provided for in this Agreement shall be in writing and shall be deemed to have
been received when delivered or mailed by United States registered mail, return
receipt requested, postage prepaid, or deposited with a recognized national
overnight delivery service. If addressed to the Executive, the notice shall be
delivered or mailed to the Executive at the address reflected in the personnel
records of the Company, or if addressed to the Company, the notice shall be
delivered or mailed to the attention of the Board of Directors with a copy to
the Secretary of the Company, to the Company’s principal executive offices, or
to such other address as either party may have furnished to the other in writing
in accordance herewith, except that notice of change of address shall be
effective only upon receipt.
  7.4   No Waiver. No provision of this Agreement may be modified, waived or
discharged unless in writing and signed by the Executive and such officer of the
Company as may be specifically designated or authorized by the Board of
Directors or by a Committee of the Board of Directors. No waiver by either party
hereto at any time of any breach by the other party hereto of, or compliance
with, any condition or provision of this Agreement to be performed by such other
party shall be deemed a waiver of similar or dissimilar provisions or conditions
at the same or at any prior or subsequent time.
  7.5   Entire Agreement. No agreements or representations, oral or otherwise,
express or implied, with respect to the subject matter hereof have been made by
either party which are not expressly set forth in this Agreement. This Agreement
constitutes the entire agreement of the parties, recites the sole considerations
for the promises exchanged and supersedes any prior agreements between the
Executive and the Company with respect to the subject matter hereof, including
without limitation the Former Agreement but excluding the Employment Agreement
incorporated by reference in Section 6.2 hereof.
  7.6   Controlling Law. The validity, interpretation, construction and
performance of this Agreement shall be governed by the laws of the State of
Delaware relating to contracts to be performed entirely therein. All amounts
payable to the Executive pursuant to this Agreement shall be paid
 

-10-



--------------------------------------------------------------------------------



 

          subject to such reporting and withholding requirements, if any, as may
be imposed by applicable law and applicable Company policy.
  7.7   Invalid Provision. The invalidity or unenforceability of any provisions
of this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement, which shall remain in full force and effect.
  7.8   Counterparts. This Agreement may be executed in several counterparts,
each of which shall be deemed to be an original, and all such counterparts
together shall constitute but one and the same instrument.
 

     IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the date first set forth above.

  MERIDIAN MEDICAL TECHNOLOGIES, INC.,
a Delaware corporation   By: /s/ David L. Lougee


--------------------------------------------------------------------------------

Chairman, Compensation and
Stock Option Plan Committee   JAMES H. MILLER   /s/ James H. Miller


--------------------------------------------------------------------------------

-11-